                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


WILLIAM LEE GRANT, II,

                       Plaintiff,

vs.                                                          Case No.: 2:19-cv-5052
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura
CENTRAL INTELIGENCE AGENCY, et al.,

                       Defendants.

                                             ORDER

       On November 22, 2019, the United States Magistrate Judge issued an Order and Report

and Recommendation recommending that Plaintiff’s Motion for Leave to Proceed in forma

pauperis be granted and that this case be dismissed pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).

(See Order and Report and Recommendation, Doc. 3).

       The parties were advised of their right to object to the Order and Report and

Recommendation. This matter is now before the Court on Plaintiff’s Objections to the Order and

Report and Recommendation. (Doc. 4). The Court will consider the matter de novo. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       As his objection, Plaintiff recites rulings from other Courts. He has not provided any

new arguments suggesting that the Magistrate Judge’s findings are incorrect. The Magistrate

Judge correctly concluded that Plaintiff’s allegations are so implausible as to render his

Complaint frivolous. Therefore, the Court agrees with the Magistrate Judge’s findings that

Plaintiff’s Complaint should be dismissed.

       For the reasons stated above and as set forth in detail in the Order and Report and

Recommendation, this Court finds that Plaintiff’s objections are without merit and are hereby
OVERRULED. The Order and Report and Recommendation, Document 3, is ADOPTED and

AFFIRMED. Plaintiff’s Complaint is hereby DISMISSED.

       The Clerk shall remove Documents 3 and 4 from the Court’s pending motions list. The

Clerk shall terminate this case.

               IT IS SO ORDERED.

                                                 /s/ George C. Smith__________________
                                                 GEORGE C. SMITH, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
